Justice COATS,
dissenting.
I not only consider the majority's interpretation of the direct file statute wholly unjustified, but I consider its order to vacate the defendant's burglary sentence unsupported by even its own interpretation. Furthermore, I consider it singularly unhelpful to either the parties or the trial court to order the defendant's burglary sentence vacated, as the majority has done, without also deciding the effect of that order on the defendant's entire guilty plea, or for that matter, even its effect on the defendant's burglary conviction. I therefore respectfully dissent and briefly register my objections.
The majority holds that section 19-2-517(1)(a)(IV), C.R.S. (2005), which permits a juvenile to be charged by direct filing in the district court "when: . The juvenile is fourteen years of age or older," must be understood to actually mean that charging a Juvenile by direct filing is permissible only if the juvenile "was" already fourteen years of age or older, at the earlier point in time when he actually committed the offense for which he is being charged. In reaching this conclusion, the majority finds that the "plain language" of the statute fails to expressly state whether it means that the juvenile must be fourteen when the delinquent act occurred or only when the charges are filed. It therefore finds the "plain language" to be ambiguous, permitting it to rely on its own assessment of the legislature's intent, gleaned from its general statement of purpose for having created a separate juvenile justice system in the first instance. CJ Williams v. Kunau, 147 P.3d 388 (Colo.2006); id. at 40 (Coats, J., dissenting) (lamenting the practice of ignoring specific statutory language in favor of implementing statutes according to the court's understanding of how best to achieve broadly articulated legislative policies).
The language of the statute itself, however, could not more clearly relate the statute's only age requirement to the time of filing. For purposes of direct filing, the statute makes no mention whatsoever of a limitation on the juvenile's age at the time of committing his offense, referring instead only to the Juvenile's age in the present tense with reference to the requirements of direct filing. Having expressly limited direct filing to a time "when" the juvenile "s" at least fourteen years old, no further clarification was called for. The statutory language existing when the juvenile both committed and was charged with his crimes was simply not susceptible of the interpretation given it by the majority.
Nor does the general assembly's 2006 action, see ch. 122, see. 6, $ 9-215, 2006 Colo. Sess. Laws 422, 422-28, amending the statute to say precisely what the majority now decides it meant all along, indicate otherwise. Quite the contrary, a statutory amendment is normally understood to indicate an intent to change the statute. See Charnes v. Lobato, 743 P.2d 27, 80 (Colo.1987); Douglas County Bd. of Equalization v. Fidelity Castle Pines, 890 P.2d 119, 125 (Colo.1995). Assuming the interpretation of a statute could, under certain cireumstances, be legitimately influenced by the wishes of a later legislative body, nothing in the 2006 amendment to the direct file statute suggests any insight into the intent of the 1987 enacting body or any desire merely to clarify it. Cf. Frank M. Hall & Co. Inc. v. Newsom, 125 P.3d 444, 451 (Colo.2005).
Even if the majority's construction were plausible, however, its order to vacate the defendant's burglary sentence would still not find support in its own opinion. In submitting himself to the jurisdiction of the court by requesting the court to accept a favorable plea agreement, a defendant waives all objections he may have except those related to the effectiveness of his guilty plea or to a lack of power by the court, appearing on the face of the record, to enter judgment and sentence. See Patton v. People, 35 P.3d 124 (Colo.2001); see also People v. McMurtry, 122 P.3d 237 *695(Colo.2005). The defendant here does not allege the ineffectiveness or facial unconstitutionality of his plea, and the district court clearly had jurisdiction over prosecution of the class of offense to which he pled guilty. Cf. Horton v. Suthers, 43 P.3d 611, 615 (Colo.2002) (subject-matter jurisdiction concerns court's authority to deal with class of cases in which it renders judgment).
While it seems clear to me that the court did not lack subject matter jurisdiction over the defendant's plea, it is even more clear to me that any lack of authority to try and sentence him as an adult, as the majority now finds, would have been waived by that plea, unless the court lacked subject matter jurisdiction to accept it. Since the majority declines to make that determination, its order to vacate the defendant's sentence to the department of corrections finds no support, even in its own opinion.
Finally, I am bothered by the majority's willingness to defeat what appears to be the central condition of a multiple-crime plea agreement-the only condition resulting in a prison sentence-without explaining its effect on the plea as a whole, including the dismissal of other felony charges, allegedly committed after the juvenile was fourteen; but I am completely baffled by the majority's order to vacate the defendant's adult sentence for burglary without also ordering his adult conviction for burglary vacated. Whatever its purpose in so narrowly tailoring its order, the effect can only be to freeze the parties and trial court in uncertainty. Even if the majority's self-imposed limitation were motivated solely by a desire to decide no more than necessary for resolution of the issue on appeal, I consider its explanation so obscure as to be unhelpful, if not actually misleading.
I therefore respectfully dissent.